Case 1:20-mc-00248-PAE Document 59 Filed 06/14/21 Page 1 of 3
Case 1:20-mc-00248-PAE Document 57 Filed 06/11/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE: Case No.: 1:20-mc-00248-PAE

APPLICATION OF JOSEPH BENKEL,
ADV. FOR THE ASSETS OF THE

BANKRUPT, MR. ELIEZER FISHMAN STIPULATION AND
LD. NO. 030302657 FOR AN ORDER TO PROTECTIVE ORDER
TAKE DISCOVERY PURSUANT TO 28
U.S.C. § 1782

Applicant,

 

 

WHEREAS, on July 2, 2020, Petitioner Joseph Benkel (“Petitioner” or the “Receiving
Party”) filed an Application for the Assets of the Bankrupt, Mr. Eliezer Fishman I.D. No.
030302657 for an Order to Take Discovery Pursuant to 28 U.S.C. §1782 [ECF No. 1] (the
“Application”), Case No. 1:20-mc-00248-PAE (the “Action”), whereby Petitioner sought certain
discovery from Levy Holm Pellegrino Drath LLP (“Respondent” or the “Producing Party”) for
use in insolvency proceedings of Mr. Fishman (the “Insolvency Proceedings”);

WHEREAS, as part of the Application, Petitioner filed proposed subpoenas [ECF Nos. 1-
16 & 1-17] to be served upon Respondent, requesting discovery which will require the disclosure
of testimony, documents, and other information that may be considered by one or more of the
Parties to contain non-public information regarding the Intervenors that is confidential,
proprietary, or commercially sensitive;

WHEREAS, Tova Fishman, Mivne Real Estate (K.D.} Ltd., Darban Investments Ltd.,
Mirland Development PLC, Muse Holdings Ltd., and Fishman Holdings North America, Inc.
(collectively, “Intervenors”) filed a motion to intervene in the Action [ECF No. 22)]);

WHEREAS, on April 15, 2021, the Court issued an Order [ECF No. 41] advising the
Parties “that it is likely to grant the [A]pplication, but in narrowed scope, and pursuant to a process
that assures that attorney-client privileges of third parties are respected”; and

WHEREAS, the Petitioner, Respondent, and Intervenors (collectively, the “Parties”) have
agreed to the terms stated herein.

It is hereby ORDERED that the following restrictions and procedures shall apply to the
information and documents exchanged by the Parties in connection with the Action:

116608205vE
Case 1:20-mc-00248-PAE Document 59 Filed 06/14/21 Page 2 of 3

Case 1:20-mc-00248-PAE Document57 Filed 06/11/21 Page 2 of 3

The Disclosed Information! will be held and used by the Receiving Party only for use in
connection with the Insolvency Proceedings or any other litigation related to the
Insolvency Proceedings, and not for any business, commercial, competitive, or other
purpose, The Receiving Party will not participate in the direct or indirect disclosure of
the Disclosed Information to the media. Such indirect disclosure does not include
information the media may obtain based on the Receiving Party filing Disclosed
Information in the Insolvency Proceeding or any litigation related to the Insolvency
Proceeding.

Nothing in this Protective Order constitutes an admission by any party that the Disclosed
Information is confidential, privileged, relevant, or admissible.

Any Personally Identifying Information (“PII”) (e.g., social security numbers, financial
account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the Receiving Party in a manner that is
secure and confidential! and, to the extent that information containing PII is used in any
legal proceeding, the filing of such information shall be in accordance with the applicable
procedure and rulings of the Foreign Tribunal for the protection of PIL.

The disclosure of privileged information is governed by the provisions of the Settlement
Agreement executed by the Parties in this matter and incorporated hereto.

Petitioner shall take all reasonable steps to ensure the continued confidentiality of the
Disclosed Information when using those documents or information in the any legal
proceeding, but shall not be obligated to take such steps as filing the materials under seal
or an equivalent procedure under foreign law.

If the Parties cannot reach agreement after reasonably conferring with one another on
matters pertaining to this Order, counsel shall address their dispute to this Court.

This Order will survive the termination of this Application and the Insolvency
Proceedings and will continue to be binding upon all persons to whom the Disclosed
Information is produced or disclosed.

The Court shall retain jurisdiction and venue over all persons subject to this Order to the
extent necessary to enforce any obligations arising hereunder or to impose sanctions for
any contempt thereof,

SO STIPULATED AND AGREED.

 

' Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Settlement
Agreement,

06470-0001 0/11071138,9 2

{16608205v1
Case 1:20-mc-00248-PAE Document 59 Filed 06/14/21 Page 3 of 3
Case 1:20-mc-00248-PAE Document57 Filed 06/11/21 Page 3 of 3

    

 

 

Jason Nagi, Bsa, Migs
L

Aurora Cassirer, Esq.

TROUTMAN PEPPER LLP Fearn KURMAN

Attorneys for Petitioner Joseph Attorneys for Respondent Levy Holm
Benkel, Adv. Pellegrino Drath LLP

SO
a
ss

 

Stuart A. Kraude, Esq.

Daniel P. Rubel, Esq.

ZEICHNER ELLMAN & KRAUSE LLP
Aitorneys for Proposed Intervenors Tova
Fishman, Mivne Real Estate (K.D.) Lid.,
Darban Investments Ltd., Mirland
Development PLC, Muse Holdings Ltd.,
and Fishman Holdinas North America,

 

Tac
SO ORDERED. Prank i). Crp
Dated: 6/ 14/2021
New York, New York Paul A. Engelmayer
United States District Judge
SGATO-QOOLOFE IOTL IIB 3

HéGQoalse|
